AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) l F | L E D Page l of

UNITED sTATEs DISTRICT C URT JAN 10 2019

soUTHERN DIsTRrCT oF cALIFoRNI cLERK_ U_S` D.STR,¢T COuR`T
sou'rHERN merch '0F AL¢F`oRNlA

 
 
  

 

 
 
 

United States of America JUDGMEN
V. (For Offenses Commit‘ted On or Aiier Nove r l, 1987)

Cal.los Daniel Mminez_€irilo CaS€ Numb€l'f 3.19~1’1'1j-20061-LL

Robert E Boyce

Defendant ’.s' A attorney
REGISTRATION NO. 82128298

THE DEFENDANT:
|X| pleaded guilty to count(s) 1 of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
81 l 325 (a)(Z) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

IX| Assessment: $10 WAIVED |E Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation 01' removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all frnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, January 9, 2019
Date of lmposition of Sentence

ego

HoNoR"A"BLE LINDA LoPEZ
UNITED sTATEs MAGISTRATE JUDGE

3;19-mj-20061-LL

 

